Name: Council Decision (EU) 2017/730 of 25 April 2017 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Union and the Federative Republic of Brazil pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedule of the Republic of Croatia in the course of its accession to the European Union
 Type: Decision
 Subject Matter: Europe;  international affairs;  European construction;  tariff policy;  international trade;  America
 Date Published: 2017-04-26

 26.4.2017 EN Official Journal of the European Union L 108/1 COUNCIL DECISION (EU) 2017/730 of 25 April 2017 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Union and the Federative Republic of Brazil pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedule of the Republic of Croatia in the course of its accession to the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with point (a)(v) of the second subparagraph of Article 218(6) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) On 15 July 2013 the Council authorised the Commission to open negotiations with certain other Members of the World Trade Organization under Article XXIV:6 of the General Agreement on Tariffs and Trade (GATT) 1994, in the course of the accession to the Union of the Republic of Croatia. (2) Negotiations were conducted by the Commission in accordance with the negotiating directives adopted by the Council. (3) Those negotiations have been concluded and an Agreement in the form of an Exchange of Letters between the European Union and the Federative Republic of Brazil pursuant to Article XXIV:6 and Article XXVIII of GATT 1994 relating to the modification of concessions in the schedule of the Republic of Croatia in the course of its accession to the European Union (the Agreement) was initialled on 12 July 2016. (4) The Agreement was signed on behalf of the Union on 25 November 2016, subject to its conclusion at a later date, in accordance with Council Decision (EU) 2016/1995 (2). (5) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement in the form of an Exchange of Letters between the European Union and the Federative Republic of Brazil pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedule of the Republic of Croatia in the course of its accession to the European Union is hereby approved on behalf of the Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall designate the person(s) empowered to proceed, on behalf of the Union, to the notification provided for in the Agreement, in order to express the consent of the Union to be bound by the Agreement (3). Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 25 April 2017. For the Council The President I. BORG (1) The European Parliament provided its consent to the conclusion of the Agreement on 15 March 2017. (2) Council Decision (EU) 2016/1995 of 11 November 2016 on the signing, on behalf of the European Union, of the Agreement in the form of an Exchange of Letters between the European Union and the Federative Republic of Brazil pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedule of the Republic of Croatia in the course of its accession to the European Union (OJ L 308, 16.11.2016, p. 1). (3) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.